Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnett (1,923,236) in view of Shishido (6,302,815).  Note the basis for the rejections set forth in the office action filed February 1, 2022.  Regarding the amendments to claim 1, note Figures 10, 12 and 16 of Shishido showing an individual Y-shaped patch.  Shishido teaches application of this configuration across the edges of the panels.  Note Figure 7.  Thus, the ball of Shishido would obviously define a plurality of individual Y-shaped patches as shown in Figures 10, 12 and 16.  It is noted that the individual Y-shaped patch comprises the portions (4a, 4b, 4c) as shown in the Figures.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnett (1,923,236) in view of Shishido (6,302,815) and Tang (7,645,203).  Note the basis for the rejections set forth in the office action filed February 1, 2022.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.  The applicant refers to column 7, lines 54-61 of Shishido and states that the Y-shaped structures of Figures 10 and 12 of Shishido are commensurate with the exterior, stitched together panels sewn at their edges as recited in instant claim 1.  The applicant points to the passage of Shishido and states that the reference elements RC1, RC2 and RC3 are applied over these structures and thus would be commensurate with the patches.  The applicant argues that these elements are not Y-shaped as recited.  However, these arguments are not persuasive as the structures as shown in Figures 10, 12 and 16 meet the limitations for the individual Y-shaped patches as recited.  Attention is directed to the basis for the rejection set forth in the office action filed February 1, 2022.  Here, the office action clearly states that Shishido teaches a reinforcement structure for three meeting panels comprising a Y-shaped configuration.  Note Figure 1 showing the reinforcement structure (3, 4) applied across the surface of the soccer ball beneath the cover panels.  Note Figure 7 showing the reinforcement structure (3, 4) receiving the raised interior edges of adjacent panels.  Thus, the reinforcement structure (3, 4) of Shishido is not commensurate with the panels as applicant purports but are instead a plurality of individual Y-shaped patches attached to the interior edges of the panels.  It is noted that the plurality of patches as shown in Figures 10, 12 and 16 defines an individual Y-shaped patch for the reinforcement structure.  Further, the reinforcement structure as taught by Shishido would obviously be capable of defining the plurality of individual Y-shaped patches as recited.  
Regarding the applicant’s argument that Shishido:
1) lacks the teaching for Y-shaped structures, note Figures 10, 12 and 16 showing Y-shaped structures for the reinforcement structure; 
2) teaches a multilayered structure, it is noted that the instant claims do not preclude a multilayered structure;
3) stitches together the portions to form the Y-shaped structure, it is noted that the instant claims do not preclude the stitching; 
4) does not teaches for the portions to extend beyond the junctures of the seams in the ball, note Figures 7 and 8 showing the portions extending to cover the raised interior edges of the panels; 
5) does not teach an adhesive for attachment, note the rejection of claim 6 as set forth in the office action filed February 1, 2022; 
6)  does not overlap the portions with similar structures affixed to adjacent seam intersections, it is noted that this limitation appears in instant claim 4.  Attention is again directed to the basis for the rejection of claim 4 set forth in the office action filed February 1, 2022.  Here, the office action states that the patches of Sonnett overlap the ends of the panels and thus, meet the claim limitation.  In the alternative, note Figure 24 of Shishido showing that it is known in the art to superpose the ends of patches and sew them together.  It would have been obvious to one of ordinary skill in the art to superpose the patches in order to provide a reinforced portion to the protective cover for the seams of the sports ball.  
Regarding the applicant’s argument that Sonnett teaches that the layer is stitched to the ball and does not use an adhesive, it is noted that claim 1 recited that the panels are stitched together.  This arrangement is taught by Sonnett.  The tape as taught by Sonnett teaches adhesively adhering the patches to the panels.  Further, note column 8, lines 31-37 of Shishido stating that the frame body is adhered with the skin panels by a suitable adhesive.  It is noted that the combination of Sonnett in view of Shishido teaches the Y-shaped patches as recited.  Regarding the limitation for the overlap, attention is again directed to Figure 24 of Shishido showing the superposed ends of the Y-shaped patches.  
Regarding Figures 7 and 8 of Shishido, the applicant contends that the frame configuration (3, 4) of Shishido does not teach the Y-shaped structure as claimed.  The applicant states that Shishido does not teach a structure in a Y-shape and also it is disposed beneath the structure (10) as shown in Figure 7.  However, these arguments are not persuasive because Figure 7 of Shishido clearly shows a Y-shaped structure defined by the reinforcement members.  Further, Figure 7 clearly shows the structure below the raised interior edges of the panels (8).  
Regarding claim 4, the applicant contends that the overlapping arrangement of the instant invention is different than that taught by either Sonnett or Shishido.  The applicant states that the claimed invention provides distinct patches that exist between each triple seam junction.  However, this argument is not persuasive as the instant claims fail to recite this particular arrangement of patches that create the overlapping condition.  It is noted that claim 4 recites the overlapping limitation.  However, claim 4 merely states that the patches overlap and does not provide any further limitations for the overlapping condition.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, claim 4 merely states that the patches overlap.  This limitation is taught by both Sonnett and Shishido.  Sonnett teaches that the patches overlap the ends of the panels and thus, meet the claim limitation.  In the alternative, note Figure 24 of Shishido showing that it is known in the art to superpose the ends of patches and sew them together.  It would have been obvious to one of ordinary skill in the art to superpose the patches in order to provide a reinforced portion to the protective cover for the seams of the sports ball.  
Regarding the applicant’s argument that the reinforcement structures of Shishido are not patches, it is noted that the instant claims fail to structurally distinguish the recited patches from the teachings of the combination and thus, the rejections have been maintained.  The applicant appears to be relying on limitations not present in the instant claims in trying to distinguish the instant claims from the teachings of the combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant’s argument that the patches of the instant invention are integral monolithic structures applied individually at each triple junction is not persuasive as none of these limitations are present in the instant claims.  Indeed, claim 1 merely states that recites a plurality of individual Y-shaped patches which is met by the teachings of the combination.  Attention is particularly directed to Figures 10, 12 and 16 of Shishido showing an individual Y-shaped patch as recited.  
Regarding the reference to Tang, it is noted that this reference is applied merely for its teaching that it is known in the art of sports balls comprising panels to use a machine to stitch the panels together.  It is noted that the teachings of Sonnett and Shishido provide the remaining limitations of the claimed invention as set forth above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711